In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00018-CR
                                 No. 02-22-00019-CR

                           THE STATE OF TEXAS, Appellant

                                           V.

                                   JOSEPH TURNER




                      On Appeal from the 235th District Court
                                 Cooke County, Texas
                      Trial Court No. CR21-00132, CR21-00133


                              ABATEMENT ORDER

      We have considered “Motion To Abate Appeal In Order To Obtain Findings

Of Fact And Conclusions Of Law.”

      The motion is GRANTED.

      Accordingly, we abate this appeal and direct the trial court to prepare written

findings of fact and conclusions of law.

      The trial court shall file a record in this court on or before Wednesday, July

27, 2022. The record shall include a supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law and a supplemental reporter's record of

any hearings on this matter. Upon our receipt of the supplemental record, the appeal

of this cause shall be reinstated automatically without further order.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the court reporter.

       Dated June 27, 2022.

                                                         Per Curiam




                                             2